Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/19/21 in which claims 1, 21-34 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification defines the term computer readable media as “computer-readable media include computer readable storage media and computer-readable communication media”.  Thus the claim as whole fails to exclude transitory medium and rejected for failing to within the definition of a patentable eligible category subject matter.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20of U.S. Patent No. 10,958698. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method, products and apparatus of responding to ambiguous play requests.


U.S. Patent No. 10,958,698
U.S. Application No. 17,192132
1. A method comprising: receiving a play request, wherein receiving the play request includes: receiving an utterance over a voice-based user interface, providing the utterance to a natural language understanding system, and receiving an output from the natural language understanding system; 
determining whether the play request is ambiguous, wherein determining that the play request is ambiguous includes: determining that the output includes a play intent and lacks a slot value indicating a media content item to play, and responsive to determining that the output includes the play intent and lacks a slot value indicating a media content item to play, determining that the play request is ambiguous; determining an account (associated with the play request; identifying playback state information of the account; 








and initiating playback of the media content item other than the suspended media content item.






determining whether the play request is ambiguous, wherein an ambiguous play request lacks an identification of a media content item to play; determining an account associated with the play request; identifying playback state information of the account, wherein the playback state information of the account is data regarding playback of media content items associated with the account; 






	It would have been obvious to one with ordinary skill in the art to recite “determine to initiate playback of the suspended media content item based on determining that the suspend time satisfies the threshold; responsive to determining to initiate playback of the alternate media content item, initiating playback of the alternate media content item; and 2initiating playback of .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2010/0050202 to Kandekar et al teaches method and system for construction and presenting a consumption profile for a media item.
U.S. Publication No. 2014/0282755 to Alsina et al teaches media playback across multiple devices.
U.S. Publication No. 2015/0163558 to Wheathley teaches system and methods for automatically taffing a media asset based on verbal input and playback adjustments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444